WR-73,484-02
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                           Transmitted 5/15/2015 9:48:45 AM
                                                             Accepted 5/15/2015 9:59:22 AM
                                                                             ABEL ACOSTA
     May 15, 2015                                                                    CLERK




                             May 15, 2015


Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308
Capital Station
Austin, Texas 78711

 RE: Ex parte Neal Hampton Robbins, No. WR-73,484-02
     CORRECTED LETTER

Dear Abel:

     This letter will confirm that I will present oral argument on behalf
of Mr. Robbins on June 3, 2015, in the above-styled and numbered cause.

     Pursuant to TEX.R.APP.P. 9.5(d), I have today served all opposing
counsel with this document via e-filing.

                                            Sincerely yours,


                                            /s/ Brian W. Wice

                                            BRIAN W. WICE

BWW:dje

cc: Bill Delmore
    Lisa McMinn